Third District Court of Appeal
                               State of Florida

                        Opinion filed March 17, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1584
                      Lower Tribunal No. F76-1112A
                          ________________


                      Charles Edward McBride,
                                  Appellant,

                                     vs.

                     The State of Florida, et al.,
                                 Appellees.


      An Appeal under Florida Rule of Appellate Procedure 9.315(a) from
the Circuit Court for Miami-Dade County, Lourdes Simon, Judge.

     Charles Edward McBride, in proper person.

    Ashley Moody, Attorney General; Mark Hiers (Tallahassee), Assistant
General Counsel, for appellees.


Before LOGUE, HENDON, and GORDO, JJ.

     PER CURIAM.

     Affirmed.